                 Case 2:21-cr-00050-MCE Document 16 Filed 08/25/21 Page 1 of 2


 1 PHILLIP A. TALBERT
   Acting United States Attorney
 2 MATTHEW THUESEN
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                  IN THE UNITED STATES DISTRICT COURT
 9
                                     EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                            CASE NO. 2:21-CR-50 MCE
12                                 Plaintiff,             STIPULATION AND ORDER REGARDING
                                                          SENTENCING DATE AND PRESENTENCE
13                           v.                           REPORT DISCLOSURE SCHEDULE
14   LIANA KARAPETYAN,                                    COURT: Hon. Morrison C. England, Jr.
15                                 Defendant.
16

17                                                STIPULATION

18          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

19 through defendant’s counsel of record, hereby stipulate as follows:
20          1.       On March 2, 2021, the United States filed an information charging Liana Karapetyan

21 with one count of health care fraud conspiracy, in violation of 18 U.S.C. § 1349, and one count of

22 conspiracy to pay and receive health care kickbacks, in violation of 18 U.S.C. § 371.

23          2.       On April 22, 2021, defendant pleaded guilty to both charges in the information, pursuant

24 to a plea agreement.

25          3.       The parties jointly request that the Court enter an order setting the following schedule for

26 sentencing and disclosure of the presentence report:

27          Judgment and sentencing:                                       March 24, 2022

28          Reply or statement of non-opposition:                          March 17, 2022


      STIPULATION REGARDING HEARING                        1
30
             Case 2:21-cr-00050-MCE Document 16 Filed 08/25/21 Page 2 of 2


 1         Motion for correction:                            March 10, 2022

 2         Presentence Report:                               March 3, 2022

 3         Written objections:                               February 24, 2022

 4         Proposed Presentence Report:                      February 10, 2022

 5

 6         IT IS SO STIPULATED.

 7
      Dated: August 23, 2021
 8                                               PHILLIP A. TALBERT
                                                 Acting United States Attorney
 9

10                                               /s/ MATTHEW THUESEN
                                                 MATTHEW THUESEN
11                                               Assistant United States Attorney
12

13    Dated: August 23, 2021                     /s/ JOHN R. DUREE, JR.
                                                 JOHN R. DUREE, JR.
14                                               Counsel for Defendant
15                                               Liana Karapetyan

16
                                          ORDER
17
           IT IS SO ORDERED.
18

19
     Dated: August 24, 2021
20

21

22

23

24

25

26

27

28

      STIPULATION REGARDING HEARING          2
30
